Citation Nr: 0734763	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-29 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1997 to December 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In June 2006, the veteran testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2002).  
A transcript of the hearing is of record.

The Board notes that the veteran originally initiated an 
appeal as to entitlement to service connection for a left 
knee disability and entitlement to an increased rating for a 
right knee disability.  The veteran, however, only perfected 
his appeal as to the left knee issue and, therefore, the 
increased rating issue for the right knee disability is 
considered withdrawn.

This matter was previously before the Board in November 2006, 
at that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) for additional development.  That 
development has since been completed.  In July 2007, the AOJ 
issued a Supplemental Statement of the Case which continued 
to deny the veteran's claim.  It was therefore returned to 
the Board for further appellate review.  


FINDING OF FACT

The weight of the competent and probative medical evidence is 
against a finding that the veteran suffers from a currently 
diagnosed disability of the left knee.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303; 
3.307; 3.309 (2007).   



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a left knee disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

Duty to notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant on March 5, 2004 that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate his claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a Statement of the Case issued in August 2004 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and has provided an opportunity to set 
forth his contentions during the June 2006 hearing before the 
undersigned Acting Veterans Law Judge.  The appellant was 
also afforded VA medical examinations in December 2002 and 
April 2007.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.   
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

The veteran is seeking entitlement to service connection for 
a left knee disability.  The veteran testified that he 
suffered an injury to his left knee during basic training and 
that he continues to suffer from residuals of that injury.   
See Transcript of the hearing, pages 3-4.  

As noted above, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in- service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson supra.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms, 
such as knee pain.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).   Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

The evidence reflects that the veteran served on active duty 
in the Army from March 1997 until December 1998.  A November 
1997 treatment record does show complaints of bilateral knee 
pain.  In September 1998, the veteran was referred to a 
Physical Evaluation Board.  However, such referral was due to 
a bilateral shoulder condition and chondromalacia patella of 
the right knee only.  There was no indication of a current 
disability of the left knee at that time.  Further, there was 
no indication of a disability of the veteran's left knee in 
December 1998 at the veteran's separation examination from 
service or upon the filing of his initial claim of 
entitlement to service connection.  

The Board has reviewed the veteran's current VA treatment 
records.  Those records do not indicate a diagnosed left knee 
disability.  For example, the January 2007 treatment record 
showed complaints of knee pain and a diagnosis of 
chondromalacia of the patella. As noted above, that diagnosis 
has been established since service for the veteran's right 
knee.  However, there was no indication of a diagnosed 
disability of the left knee and further the findings at the 
time of the January 2007 treatment indicated "no obvious 
joint disease."  

Additionally, the veteran's March 1999 X-ray examination 
disclosed no disability of the veteran's left knee.  The 
March 2002 VA medical examination also found "subjective 
history of chronic pain" with normal diagnostic testing.  
Accordingly, in the Board's July 2006 remand an additional VA 
examination was ordered.  The April 2007 VA examiner noted 
"no swelling and no deformity" with full range of motion in 
the left knee and normal gait.  Objective testing again 
failed to show any degenerative changes in the veteran's left 
knee.  Finally the examiner noted that the "reported 
symptoms are not consistent with MRI results" and that the 
presentation of the reports of pain in the examiner's medical 
opinion "strongly suggests malingering."  Accordingly, the 
competent medical evidence of record does not contain a 
diagnosed left knee condition.    

The Board acknowledges that the veteran's history of ongoing 
complaints of pain in the left knee are thoroughly noted in 
the record.  However, it is well settled that symptoms alone, 
such as pain, without a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Service connection requires competent medical evidence of a 
current related disability.  Degmetich v. Brown, 104 F.23d 
1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
As a layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran has been granted service 
connection of chondromalacia of the right knee, and that the 
veteran asserts that his right and left knees suffered the 
same injury.  However, a diagnosis of chondromalacia of the 
right knee is of record and served as part of the basis for 
the veteran's separation from service.  In contrast, a 
diagnosis of chondromalacia of the left knee is not 
established by competent medical evidence of record.  

In the absence of a current medically diagnosed condition of 
the left knee, there is no basis for service connection.  As 
the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability 
is denied.  


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


